Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	The after final amendment to the claim filed on 1/15/21 has been considered and entered. Claims 2, 6, and 11-14 has been canceled under examiner’s amendment. Claims 1, 3-5, and 7-9 are allowed.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John W Fitzpatrick (Attorney Regi. No: 41018) on 2/1/2021.
The claims have been amended as follows: 
Referring to claim 2, CANCEL the claim 2.
Referring to claim 6, CANCEL the claim 6.
Referring to claim 11 to 14, CANCEL the claim 11 to 14 (i.e., claim 11, claim 12, claim 13, and claim 14).

					Allowable Subject Matter
4.          The following is an examiner’s statement of reasons for allowance for claim 1:  

            None of the closest prior art either alone or in obvious combination disclose “determining, based on the operation, a target time period related to the first statistics and second data satisfying a preset condition in the first data; obtaining a result of second statistics over the target time period, the second statistics including time statistics compiled on at least one second characteristic of the second data, and a time statistic result of the at least one second characteristic is used by the user to analyze the abnormal behavior in the industrial control system; and 2Atty. Dkt. No. 32860-002977-US U.S. Application No. 16/288,381performing a safety analysis on the industrial control system based on the result of the second statistics in the target time period”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6. 	Independent claim 5 recites the same allowable subject matter as claim 1. Hence claim 5, and its dependent claims 7-8 are also allowed.
7. 	Independent claim 9 recites the same allowable subject matter as claim 1. Hence claim 9 is also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116